DETAILED ACTION
	Receipt of Applicant’s Amendment, filed July 1, 2021 is acknowledged.  
Claims 1 and 20 were amended.
Claims 2-4, 9, 10, 12, 13, 17, and 21-22 are canceled.
Claims 28-37 are withdrawn.
Claims 1, 5-8, 11, 14-16, 18-20, 22-27 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 15-16, 18-20, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zilka [8117225] in view of Rathod [20080235209], Wolfram [8484015], Cucerzan [2007/0214131], and Ickman [2012/0290605]

With regard to claim 1, Zilka teaches A method (Zilka, Abstract, “A system, method, and computer program product”) comprising: 
After a web browser as the editing interface (Zilka, Column 24, line 9-10 “a document editing interface is displayed for editing a document”) on a client terminal (Zilka, Column 1, line 34 “clients”) displays a web document as displaying a document for editing (Zilka, Column 24, line 9-10 “a document editing interface is displayed for editing a document”) on the client terminal (Zilka, Column 1, line 34 “clients”), receiving, from the browser a designation of the web document (Zilka, Figure 30, see “File to be Accessed”);
	identifying a trend (Zilka, Column 3, lines 60-66 “a tag refers to any keyword, term, or phrase associated with or assigned to a piece of information… the document may enable keyword-based classification”; When read in light of Page 13, lines 3-5 of the specification a ‘trend’ may be interpreted as a ‘topic’ and subject matter significantly equivalent.  One of ordinary skill in the art would consider the keyword-based classification taught by Zilka (Column 3, lines 65-67) as being substantially equivalent to a topic and thus reading on the claimed ‘trend’) related to content of the web document as the document (Zilka, Column 24, lines 9-11 “at least one term of the document is identified”; Figure 31, 3104; Column 24 “lines 15 “a phrase”, the trend represented by a representative term (Zilka, Column 24, lines 9-11 “at least one term of the document is identified”; Figure 31, 3104; Column 24 “lines 15 “a phrase”); 
	sending, to a plurality of social network servers (Zilka, Column 28, lines 39-45 “access a plurality of different online applications associated with an online application system.. associated with a first online application… associated with a second online application… a third online application .. a fourth online application”), a plurality of first requests (Zilka, Column 24, lines 28-30 “a search is performed , each first request comprising the representative term (Zilka, Column 24, lines 28-30 “a search is performed utilizing the search interface based on the at least one term”); 
	receiving, from the plurality of … network servers (Zilka, Column 3, line 6 “servers 104”), a plurality of first user uploaded media content items as the search results, which may have originally been user generated (Zilka, Column 24, lines 60-61 “results of the search may be displayed simultaneously within the document”; Column 6, lines 18-20 “a user may generate a document or a plurality of documents”) in response to the plurality of first requests (Zilka, Column 24, lines 60-61 “results of the search may be displayed simultaneously within the document”); 
	extracting terms as the at least one term (Zilka, Column 25, lines 19-20 “at least one term of the first search results is identified” wherein Column 25, lines 54-67 “the terms may be identified automatically”) from the plurality of first user uploaded media content items as the first search results (Zilka, Column 25, lines 19-20 “at least one term of the first search results is identified”);
	… the extracted terms (Zilka, Column 5, lines 27-34 “extracting words from text”)…
	sending, to the plurality of … network servers (Zilka, Column 28, lines 39-45 “access a plurality of different online applications associated with an online application system.. associated with a first online application… associated with a second online application… a third online application .. a fourth online application”), a plurality of second requests (Zilka, Column 25, lines 15-25 “a second search is performed”), each second request comprising at least one identified term from the set of identified terms (Zilka, Column 25, lines 15-25 “a second search is performed based on the at least one term of the first search results”); 
	receiving, from the plurality of … network servers (Zilka, Column 28, lines 39-45 “access a plurality of different online applications associated with an online application system.. associated with a first online application… associated with a second online application… a third online application .. a fourth online application”), a plurality of second user uploaded media content items in response to AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3the plurality of second requests (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed); 
…; and 
	Sending, to the browser (Zilka, Column 24, line 9-10 “a document editing interface is displayed for editing a document”) on the client terminal (Zilka, Column 1, line 34 “clients”),  the at least one media content item to a presentation (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed) on the client terminal (Zilka, Column 1, line 34 “clients”), the browser causing the presentation of the at least one media content item as the displayed results (Zilka, Figure 32, 3204 see “results”; Column 24, lines 60-65 “results of the search may be displayed simultaneously with the document.  For example, the results may be positions in a window associated with the interface 3200”) to be simultaneously presented (Zilka, Column 24, lines 60-61 “results of the search may be displayed simultaneously with the document”) with the web document being presented by the browser as the document (Id), the presentation being implemented as an overlay that is displayed over and covering at least a part of the web document (Figure 32, See the results ; and
Receiving, from the browser on the client terminal (Zilka, Column 1, line 34 “clients”), a request from a client terminal user to add feedback (Zilka, Column 6, lines 66 “a commenting function”) to the at least one media content item (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed), the feedback being provided by the client terminal user through the presentation, the feedback comprising a comment (Zilka, Column 6, lines 66 “a commenting function”) regarding the at least one media content item (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed), the feedback being associated with an uploading user that uploaded the at least one media content item to one of the plurality of social network servers.  
Zilka does not explicitly teach identifying a set of identified terms correlated with the trend by applying a statistical classifier to the extracted terms, the statistical classifier being configured to: assign similarity values to one or more terms in the extracted terms based on similarity to the trend; and identify the set of identified terms from the extracted terms based on the similarity values.
Rathod teaches identifying a set of identified terms (Rathod, ¶63 “The Snippet Analyzer 328 then analyzes snippets from the search result and extracts from the snippets terms that are relevant to the query”; ¶76 “a Term Extractor 410 that extracts the highest score terms”) correlated with the trend (Rathod, ¶63 “The Snippet Analyzer 328 then analyzes snippets from the search result and extracts from the  by applying a statistical classifier (Rathod, ¶17 “the snippet analyzer”; Figure 4) to the extracted terms (Rathod, ¶46 “analyzes the snippets to extract important terms”; ¶73 “indexing the snippets returned by the search engine and extracting the most relevant terms”), the statistical classifier being configured to:
		assign similarity values (Rathod, ¶74 “then calculates the weight of each term using a TF-IDF type score”) to one or more terms in the extracted terms (Rathod, ¶46 “analyzes the snippets to extract important terms”; ¶73 “indexing the snippets returned by the search engine and extracting the most relevant terms”) based on similarity to the trend (Rathod, ¶63 “The Snippet Analyzer 328 then analyzes snippets from the search result and extracts from the snippets terms that are relevant to the query”; ¶78 “suggesting topics relevant to the original query… Subtopics related to the original query are extracted and presented to the user”); and 
		identify the set of identified terms (Rathod, ¶68 “Obtaining relevant terms from the SA and providing them to the user”; ¶76 “The SA further includes a Term Extractor 410 that extracts the highest score terms.. and sends the terms and phrases to the CF305”) from the extracted terms based on the similarity values (Rathod, ¶74 “then calculates the weight of each term using a TF-IDF type score”).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by focusing search techniques taught by Zilka to analyze the first search results to identify terms relevant to the topic as taught by Rathod as it yields the predictable results of 
Zilka does not explicitly teach ...identify the set of identified terms from the extracted terms based on the similarity values and a similarity requirement, the similarity requirement being a threshold value that is dynamically adjusted upward in response to the set of identified terms being smaller than a predefined size or downward in response the set of identified terms being larger than a predefined size;
	Wolfram teaches 
identify the set of identified terms from the extracted terms based on the similarity values as statistical analysis of the rankings (Wolfram, Column 9, lines 16-20 “generate an output having the results with rankings above a certain threshold, while omitting results below the threshold.  The threshold … may be adjusted according to the number of results and statistical analysis of the rankings”) and a similarity requirement as the threshold (Id), the similarity requirement being a threshold value as the threshold (Id) that is dynamically adjusted as adjusted (Id) upward in response to the set of identified terms being smaller than a predefined size (Wolfram, Column 9, lines 23-25 “where perhaps only a half a dozen results are returned, all the results may be displayed even though the rankings may be relatively low”) or downward in response the set of identified terms being larger than the predefined size (Wolfram, Column 9, lines 21-23 “a query that produces ten thousand results may adjust the threshold to a 99% relevance, thereby limiting the displayed results to the top 100”); 

	Zilka does not explicitly teach selecting at least one media content item of the plurality of second user uploaded media content items based on at least one selection parameter, the at least one selection parameter including language similarity between the at least one identified term and the at least one media content item...
Cucerzan teaches selecting (Cucerzan, ¶79 “re-ranking scheme to build the search result set to be output or displayed to a user”) at least one media content item of the plurality of second user uploaded media content items (Cucerzan, ¶76 “the results obtained, at 902, can contain a larger set of search results for the query that the set that will be presented”) based on at least one selection parameter (Cucerzan, ¶77 “a language module is built’ ¶37 “the language model for the target query can be compared with a language model for every search result and a match score can be computed for the search results or a subset of the search results”), the at least one selection parameter including language similarity (Cucerzan, ¶77 “a match score can be ascertained with the language model utilizing various similarity measures” for example ¶43 “a cosine similarity”; ¶43 “A match score module… can be configured to computer a match score .. between a current query and other search results”) between the at least one identified term as the current query (Id) and the at least one media content item as the search results (Id).  It would have been obvious to one of ordinary 
Zilka does not explicitly teach that the network servers are social network servers… the feedback being provided by the client terminal user through the presentation… the feedback being associated with an uploading user that uploaded the at least one media content item to one of the plurality of social network servers.  
Ickman teaches a plurality of social network servers (Ickman, ¶24 “social network that includes public search systems”) … the plurality of social network servers (Id) … the plurality of social network servers (Id) … the plurality of social network servers (Id) …
Receiving… feedback (Ickman, ¶51 “The ‘like’ button allows the user to indicate that he or she likes the post, and the ‘comment’ button allows the user to comment on the post”)… the feedback being provided by the client terminal user through the presentation (Ickman, ¶51 “exposing a text box within which the user can comment on the post and have that comment published to other recipients”)…, the feedback being associated with an uploading user that uploaded the at least one media content item to one of the plurality of social network servers (Ickman, ¶80 “It can be seen that the post itself, 500, has an associated root identifier (ID)… The root identifier (ID) .  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the internet search device of the proposed combination on social networking sights as taught by Ickman, as it yields the predictable results of enabling the retrieval process to be public (Ickman, ¶6).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the commenting and thread statistics techniques taught by Ickman as it yields the predictable results of providing a way to easily track the originator of viral posts (Ickman, ¶82). 

With regard to claim 5 the proposed combination further teaches wherein each of the single trend (Zilka, Column 3, lines 60-66 “a tag refers to any keyword, term, or phrase associated with or assigned to a piece of information… the document may enable keyword-based classification”; When read in light of Page 13, lines 3-5 of the specification a ‘trend’ may be interpreted as a ‘topic’ and subject matter significantly equivalent.  One of ordinary skill in the art would consider the keyword-based classification taught by Zilka (Column 3, lines 65-67) as being substantially equivalent to a topic and thus reading on the claimed ‘trend’) and the at least one identified term (Zilka, Column 5, lines 27-34 “extracting words from text”) include at least one text word as the keywords and the extracted words (Zilka, Column 3, lines 60-66; Column 5, lines 27-34). 

With regard to claim 6 the proposed combination further teaches wherein in response to the plurality of first request and the plurality of second requests (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed), the plurality of social network servers (Ickman, ¶24 “social network that includes public search systems”)  provides user uploaded media content items stored in association with members as the search results, which may have originally been user generated (Zilka, Column 24, lines 60-61 “results of the search may be displayed simultaneously within the document”; Column 6, lines 18-20 “a user may generate a document or a plurality of documents”) selected from a group consisting of: a blog (Zilka, Column 3, line 63, “a blog entry”; Wolfram, Column 3, lines 5-9 “data from a blogging service”), a personal profile webpage, a personal online repository of content items, and a personal webpage including content items tagged with sharing permission. 

With regard to claim 7 the proposed combination further teaches wherein the plurality of social network servers includes connections among users for sharing of the user uploaded media content items (Ickman, ¶42 “the public stream filled with topic feeds that contain queries, but it also contains other search activities by users, such as whether the user clicked on one of the results”; ¶43 “it would not only show that John Doe had searched for stories about Paul Bunyan, but it would also indicate that John Doe clicked on (or actuated a link for) one of the search results”). 

wherein the extracted plurality of terms is extracted from at least one of a hashtag, metadata associated with an image (Zilka, Column 3, lines 60-63 “any keyword, term, or phrase associated with or assigned to a piece of information (e.g. a picture, a geographic map, a blog entry, a video clip, or any document, ect”), a manually entered user caption, and a manually entered user comment (Ickman, ¶51 “comment”). 

With regard to claim 15 the proposed combination further teaches wherein the at least one selection parameter (Cucerzan, ¶77 “a language module is built’ ¶37 “the language model for the target query can be compared with a language model for every search result and a match score can be computed for the search results or a subset of the search results”) includes ranking of the plurality of second user uploaded media content items (Cucerzan, ¶76 “the results obtained, at 902, can contain a larger set of search results for the query that the set that will be presented”) according at least one  as the match score (Cucerzan, ¶77 “a match score can be ascertained with the language model utilizing various similarity measures” for example ¶43 “a cosine similarity”; ¶43 “A match score module… can be configured to computer a match score .. between a current query and other search results) of the user uploaded media content items as the search results (Id) that is independent of the trend as the similarity score is separate and distinct from the classification (Zilka, Column 3, liens 65-67). 

wherein the at least one characteristic is a member selected from a group consisting of: image quality, user feedback, date of publication (Zilka, Column 19, lines 29-30 “modification time/date”), and storage size (Zilka, Column 19, lines 27, “size”). 

With regard to claim 18 the proposed combination further teaches wherein the plurality of first user uploaded media content items and the plurality of second user uploaded media content items are selected by servers (Zilka Column 18, lines 47-48 “the files may be stored at different servers each associated with a different online application”) from a group consisting of: social media (Ickman, ¶24 “social network that includes public search systems”) content items related to the at least one trend (Zilka, Column 3, lines 60-66 “a tag refers to any keyword, term, or phrase associated with or assigned to a piece of information… the document may enable keyword-based classification”; When read in light of Page 13, lines 3-5 of the specification a ‘trend’ may be interpreted as a ‘topic’ and subject matter significantly equivalent.  One of ordinary skill in the art would consider the keyword-based classification taught by Zilka (Column 3, lines 65-67) as being substantially equivalent to a topic and thus reading on the claimed ‘trend’), user comments related to the at least one trend (Ickman, ¶51 “The ‘like’ button allows the user to indicate that he or she likes the post, and the ‘comment’ button allows the user to comment on the post”), and user reactions related to the at least one trend as likes(Ickman, ¶51 “The ‘like’ button allows the user to indicate that he or she likes the post, and the ‘comment’ button allows the user to . 

With regard to claim 19 the proposed combination further teaches A computer readable medium comprising computer executable instructions adapted to perform the method of claim 1 (Zilka, Column 30, lines 33-35 “a computer program product embodied on a non-transitory computer-readable medium”). 

With regard to claim 20 Zilka teaches A network node (Zilka, Abstract, “A system, method, and computer program product”), comprising: 
a client interface for communicating, via a network (Zilka, Figure 1, 102), with at least one client terminal (Zilka, Column 1, line 33-35, “client”) hosting a browser displaying a web document (Zilka, Column 3, line 40 “a document generated utilizing an online document editor is identified”); 
a trend data store (Zilka, Column 4,lines 61-62 “the tags are correlated with a document/index”) that host a trend dataset storing one or more trends each of which appears (Zilka, Column 3, lines 60-66 “a tag refers to any keyword, term, or phrase associated with or assigned to a piece of information… the document may enable keyword-based classification”; When read in light of Page 13, lines 3-5 of the specification a ‘trend’ may be interpreted as a ‘topic’ and subject matter significantly equivalent.  One of ordinary skill in the art would consider the keyword-based classification taught by Zilka (Column 3, lines 65-67) as being substantially equivalent to a topic and thus reading on the claimed ‘trend’) in one or more web documents (Zilka, ; 
a program store storing code (Zilka, Column 7, lines 8-10 “the file utilizing code stored at a server hosting the first online application”); and 
a processor coupled to the client interface (Zilka, Column 3, lines 6-11 “coupled to the networks are servers… including a desktop computer”), the trend data store (Zilka, Column 4,lines 61-62 “the tags are correlated with a document/index”), and the program store (Zilka, Column 7, lines 8-10 “the file utilizing code stored at a server hosting the first online application”), the stored code comprising: 
code to receive, from a browser (Zilka, Column 24, line 9-10 “a document editing interface is displayed for editing a document”) on a client terminal (Zilka, Column 1, line 34 “clients”), a designation of a web document as the document being edited (Column 24, lines 9-10) after the web browser displays the web document on the client terminal as the document editing interface displaying the document being edited (Zilka, Column 24 “9-10”);
	code to identify a trend (Zilka, Column 3, lines 60-66 “a tag refers to any keyword, term, or phrase associated with or assigned to a piece of information… the document may enable keyword-based classification”; When read in light of Page 13, lines 3-5 of the specification a ‘trend’ may be interpreted as a ‘topic’ and subject matter significantly equivalent.  One of ordinary skill in the art would consider the keyword-based classification taught by Zilka (Column 3, lines 65-67) as being substantially equivalent to a topic and thus reading on the claimed ‘trend’) related to content of the web document as the document (Zilka, Column 24, lines 9-11 “at least one term of the , the trend represented by a representative term (Zilka, Column 24, lines 9-11 “at least one term of the document is identified”; Figure 31, 3104; Column 24 “lines 15 “a phrase”); 
	code to send, to a plurality of social network servers (Zilka, Column 28, lines 39-45 “access a plurality of different online applications associated with an online application system.. associated with a first online application… associated with a second online application… a third online application .. a fourth online application”), a plurality of first requests (Zilka, Column 24, lines 28-30 “a search is performed utilizing the search interface based on the at least one term”), each first request comprising the representative term (Zilka, Column 24, lines 28-30 “a search is performed utilizing the search interface based on the at least one term”); 
	code to receive, from the plurality of … network servers (Zilka, Column 3, line 6 “servers 104”), a plurality of first user uploaded media content items as the search results, which may have originally been user generated (Zilka, Column 24, lines 60-61 “results of the search may be displayed simultaneously within the document”; Column 6, lines 18-20 “a user may generate a document or a plurality of documents”) in response to the plurality of first requests (Zilka, Column 24, lines 60-61 “results of the search may be displayed simultaneously within the document”); 
	code to extract terms as the at least one term (Zilka, Column 25, lines 19-20 “at least one term of the first search results is identified” wherein Column 25, lines 54-67 “the terms may be identified automatically”) from the plurality of first user uploaded media content items as the first search results (Zilka, Column 25, lines 19-20 “at least one term of the first search results is identified”);
… the extracted terms (Zilka, Column 5, lines 27-34 “extracting words from text”)…
	code to send, to the plurality of … network servers (Zilka, Column 28, lines 39-45 “access a plurality of different online applications associated with an online application system.. associated with a first online application… associated with a second online application… a third online application .. a fourth online application”), a plurality of second requests (Zilka, Column 25, lines 15-25 “a second search is performed”), each second request comprising at least one identified term from the set of identified terms (Zilka, Column 25, lines 15-25 “a second search is performed based on the at least one term of the first search results”); 
	code to receive, from the plurality of … network servers (Zilka, Column 28, lines 39-45 “access a plurality of different online applications associated with an online application system.. associated with a first online application… associated with a second online application… a third online application .. a fourth online application”), a plurality of second user uploaded media content items in response to AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3the plurality of second requests (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed); …
	code to send , to the browser (Zilka, Column 24, line 9-10 “a document editing interface is displayed for editing a document”) on the client terminal (Zilka, Column 1, line 34 “clients”), the at least one media content item to a presentation (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed) on the client terminal (Zilka, Column 1, line 34 “clients”), the web document (Zilka, Figure 32 3202; Column 24, lines 28-35 “a document editing interface 3202 is displayed  being simultaneously presented (Zilka, Column 24, lines 60-61 “results of the search may be displayed simultaneously with the document”) with the presentation of the at least one media content item as the displayed results (Zilka, Figure 32, 3204 see “results”; Column 24, lines 60-65 “results of the search may be displayed simultaneously with the document.  For example, the results may be positions in a window associated with the interface 3200”), the presentation being implemented as an overlay that is displayed over and covering a part of the web document (Figure 32, See the results are displayed in section 3204 which is displayed overlain over the online document 3202.  Note the scroll bar at the bottom of the document display, which clearly shows the document extends to the left under where the results are shown); 
code to receive, from the browser on the client terminal (Zilka, Column 1, line 34 “clients”), a request from a client terminal user to add feedback (Zilka, Column 6, lines 66 “a commenting function”) to the at least one media content item (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed),…, the feedback comprising a comment (Zilka, Column 6, lines 66 “a commenting function”) regarding the at least one media content item (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed), …  

Zilka does not explicitly teach code to identify a set of identified terms correlated with the trend by applying a statistical classifier to the extracted terms, the statistical classifier being configured to: assign similarity values to one or more terms in the extracted terms based on similarity to the trend; and identify the set of identified terms from the extracted terms based on the similarity values.
Rathod teaches code to identify a set of identified terms (Rathod, ¶63 “The Snippet Analyzer 328 then analyzes snippets from the search result and extracts from the snippets terms that are relevant to the query”; ¶76 “a Term Extractor 410 that extracts the highest score terms”) correlated with the trend (Rathod, ¶63 “The Snippet Analyzer 328 then analyzes snippets from the search result and extracts from the snippets terms that are relevant to the query”; ¶78 “suggesting topics relevant to the original query… Subtopics related to the original query are extracted and presented to the user”) by applying a statistical classifier (Rathod, ¶17 “the snippet analyzer”; Figure 4) to the extracted terms (Rathod, ¶46 “analyzes the snippets to extract important terms”; ¶73 “indexing the snippets returned by the search engine and extracting the most relevant terms”), the statistical classifier being configured to:
		assign similarity values (Rathod, ¶74 “then calculates the weight of each term using a TF-IDF type score”) to one or more terms in the extracted terms (Rathod, ¶46 “analyzes the snippets to extract important terms”; ¶73 “indexing the snippets returned by the search engine and extracting the most relevant terms”) based on similarity to the trend (Rathod, ¶63 “The Snippet Analyzer 328 then analyzes snippets from the search result and extracts from the snippets terms that are relevant to the query”; ¶78 “suggesting topics relevant to the original query… Subtopics related to the original query are extracted and presented to the user”); and 
		identify the set of identified terms (Rathod, ¶68 “Obtaining relevant terms from the SA and providing them to the user”; ¶76 “The SA further includes a Term  from the extracted terms based on the similarity values (Rathod, ¶74 “then calculates the weight of each term using a TF-IDF type score”).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by focusing search techniques taught by Zilka to analyze the first search results to identify terms relevant to the topic as taught by Rathod as it yields the predictable results of providing a means of ensuring that the suggested search topics are relevant to the users initial search (Rathod, ¶19).
	Zilka does not explicitly teach a plurality of...identify the set of identified terms from the extracted terms based on the similarity values and a similarity requirement, the similarity requirement being a threshold value that is dynamically adjusted upward in response to the set of identified terms being smaller than a predefined size or downward in response the set of identified terms being larger than the predefined size;.
	Wolfram teaches identify the set of identified terms from the extracted terms based on the similarity values as statistical analysis of the rankings (Wolfram, Column 9, lines 16-20 “generate an output having the results with rankings above a certain threshold, while omitting results below the threshold.  The threshold … may be adjusted according to the number of results and statistical analysis of the rankings”) and a similarity requirement as the threshold (Id), the similarity requirement being a threshold value as the threshold (Id) that is dynamically adjusted as adjusted (Id) upward in response to the set of identified terms being smaller than a predefined size (Wolfram, Column 9, lines 23-25 “where perhaps only a half a dozen results are returned, all the results may be displayed even though the rankings may be relatively low”) or downward in response the set of identified terms being larger than the predefined size (Wolfram, Column 9, lines 21-23 “a query that produces ten thousand results may adjust the threshold to a 99% relevance, thereby limiting the displayed results to the top 100”); 
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to implement the adjusted result techniques taught by Wolfram as it yields the predictable results of providing a means of limiting the results to a manageable quantity, and ensuring that enough results are displayed, depending on the situation at hand.
	Zilka does not explicitly teach code to select at least one media content item of the plurality of second user uploaded media content items based on at least one selection parameter, the at least one selection parameter including language similarity between the at least one identified term and the at least one media content item...
Cucerzan teaches code to select (Cucerzan, ¶79 “re-ranking scheme to build the search result set to be output or displayed to a user”) at least one media content item of the plurality of second user uploaded media content items (Cucerzan, ¶76 “the results obtained, at 902, can contain a larger set of search results for the query that the set that will be presented”) based on at least one selection parameter (Cucerzan, ¶77 “a language module is built’ ¶37 “the language model for the target query can be compared with a language model for every search result and a match score can be computed for the search results or a subset of the search results”), the at least one selection parameter including language similarity (Cucerzan, ¶77 “a match score can be ascertained with the language model utilizing various similarity measures” for example ¶43 “a cosine similarity”; ¶43 “A match score module… can be configured to computer a match score ... between a current query and other search results”) between the at least one identified term as the current query (Id) and the at least one media content item as the search results (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination using the re-ranking techniques taught by Cucerzan as it enables the search to present more relevant results (Cucerzan, ¶75) by capturing the properties of previous quires (Cucerzan, ¶76) such as queries submitted immediately before or after submitting the target query (Cucerzan, ¶76).
Zilka does not explicitly teach that the network servers are social network servers… the feedback being provided by the client terminal user through the presentation… the feedback being associated with an uploading user that uploaded the at least one media content item to one of the plurality of social network servers.  
Ickman teaches a plurality of social network servers (Ickman, ¶24 “social network that includes public search systems”) … the plurality of social network servers (Id) … the plurality of social network servers (Id) … the plurality of social network servers (Id) …
Receiving… feedback (Ickman, ¶51 “The ‘like’ button allows the user to indicate that he or she likes the post, and the ‘comment’ button allows the user to comment on the post”)… the feedback being provided by the client terminal user through the presentation (Ickman, ¶51 “exposing a text box within which the user can comment on the post and have that comment published to other recipients”)…, the feedback being associated with an uploading user that uploaded the at least one media content item to one of the plurality of social network servers (Ickman, ¶80 “It can be seen that the post itself, 500, has an associated root identifier (ID)… The root identifier (ID) 502 for the post is a unique identifier associated with the author, or originator, of the post”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the internet search device of the proposed combination on social networking sights as taught by Ickman, as it yields the predictable results of enabling the retrieval process to be public (Ickman, ¶6).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the commenting and thread statistics techniques taught by Ickman as it yields the predictable results of providing a way to easily track the originator of viral posts (Ickman, ¶82). 

With regard to claim 23 the proposed combination further teaches a trend interface for communication with an interface of at least one trend server (Zilka, Column 4,lines 61-62 “the tags are correlated with a document/index”) storing at least one of trend search queries (Ickman, ¶80 “each of the queries (or posts) is stored in data store 20”) and commonly used phrases (Zilka, Column 24 “lines 15 “a phrase”) uploaded by users to social media networks (Ickman, ¶24 “social network that includes , to retrieve at least one trend from the trend dataset (Zilka, Column 25, lines 20-25 “second search results of the second search are displayed). 

With regard to claim 24 the proposed combination further teaches a social streaming interface for communication with an interface of the plurality of social network servers to collect the plurality of user uploaded media content items(Ickman, ¶24 “social network that includes public search systems”). 

With regard to claim 25 the proposed combination further teaches wherein the presentation (Zilka, Column 19, lines 1-5 “displaying a single interface that includes a plurality of files”) includes media content items of the plurality of second user uploaded content items as the files (Id) organized (Zilka, Column 24, lines 60-63 “results of the search may be displayed simultaneously with the document”) as adjacent tiles (Figure 23). 

With regard to claim 26 the proposed combination further teaches wherein the client interface is in communication with a client module installed as an add-on to the browser of the client module (Zilka, Column 16, lines 57-60 “a network browser plug-in). 

wherein the client interface (Zilka, Column 1, line 33-35, “client”) is in communication with a web document server having stored thereon a server module (Zilka, Column 1, line 33-35, “server”) that adds a script (Zilka, Column 17, line 4 “JAVA script”) to the displayed web document (Zilka, Column 17, lines 1-4 “files may be displayed utilizing HTML”), wherein the at least one client terminal communicates with the client interface (Zilka, Column 1, line 33-35, “client”) using the script in the web document (Zilka, Column 17, lines 1-4 “files may be displayed utilizing HTML”).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zilka in view of Rathod, Wolfram, Cucerzan, Ickman and Baily [20100312769].

With regard to claim 11 the proposed combination teaches all the limitations as discussed above.  Zilka does not explicitly teach wherein the at least one media content item comprises at least one advertisement content item related to the trend.  Baily teaches wherein the at least one media content item comprises at least one advertisement content item related to the trend (Baily, ¶195 “advertising and public relations (e.g. measure effectiveness of PR and ad products”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the content taught by Baily as it yields the predictable results of enabling the focused searching with relation to such content.  Please note that the specific content upon which the device operates is a matter of an intent to use.  The underlying content does not invoke a 

With regard to claim 14 the proposed combination teaches all the limitations of claim 1 as discussed above.  Zilka does not explicitly teach wherein the at least one selection parameter includes geographical proximity similarity between a geographical location associated with the trend and each of the user uploaded media content items.  Baily teaches wherein the at least one selection parameter includes geographical proximity (Baily, ¶34 “physical location of the author in terms of latitude and longitude or other geographical indicia”) similarity between a geographical location (Baily, ¶206 “geo-tagged user-published information from tweets/text messages from this location may be searched using sentiment algorithms well-known in the art”) associated with the trend (Baily, ¶35 “clustering step”) and each of the user uploaded media content items (Zilka, Column 14, lines 55-60 “the attachment may be saved directly from the device of the second user to the network space allocated to the second user”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the geographical indicia taught by Baily as it yields the predictable results of enabling the content to be clustered based on known geographical data.

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158